Filed 8/5/21 In re O.A. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re O.A.., a Person Coming
 Under the Juvenile Court
 Law.


 ALAMEDA COUNTY SOCIAL
 SERVICES AGENCY,
      Plaintiff and                                           A161891
 Respondent,
 v.                                                           (Alameda County
                                                              Super. Ct. Nos.
 T.D.,
                                                              SJ11018124; SJ11018125)
      Defendant and
 Appellant.


         14-year-old O.A. and 12-year-old S.A. have been dependents of the
juvenile court since 2012. Their maternal great aunt and uncle have had
legal guardianship of both children since 2015. In 2021, after years of largely
failed attempts to foster visitation with the children’s mother, the juvenile
court ordered that the legal guardianship continue and terminated
dependency jurisdiction. Mother appeals.
         This family’s case does not present exceptional circumstances
warranting ongoing court supervision, so we affirm the order terminating the


                                                               1
dependency. However, the record also shows the juvenile court was unaware
of its authority to issue a post-termination visitation order. We therefore
reverse in limited part and remand for the court to determine under Welfare
& Institutions Code section 366.26, subdivision (c)(4)(C)1 whether visitation
would be detrimental to the children. Unless the court so finds by a
preponderance of the evidence, it shall order visitation with Mother as
appropriate under the circumstances at that time.
                               BACKGROUND
Detention and Jurisdiction
      These proceedings originated in 2011 due to concerns about parental
substance abuse and neglect. O.A. was five years old and S.A. was three.
Mother’s and Father’s parental rights as to an older daughter had been
terminated three years earlier due to their history of substance abuse and the
child had been adopted.
      O.A. and S.A. were detained in a foster home in late 2011. Mother was
granted supervised therapeutic visitation every other week, but she arrived
at the first visit under the influence, failed to meet with the social worker or
cooperate with her therapist, and missed the second scheduled visit.2 When
the parents did visit, the children would usually act out for several days
afterward.
      As of June 2012, Mother was consistently testing positive for cocaine,
marijuana and alcohol. That month the children were placed with their
maternal great aunt and great uncle (Aunt and Uncle, or guardians). The

1     Further statutory citations are to the Welfare and Institutions Code.
References to rules are to the California Rules of Court.

2     Father is not a party to this appeal, so we will not address his
involvement unless it bears directly on Mother’s arguments.
                                        2
juvenile court sustained allegations of failure to protect under section 300,
subdivision (b), including that Mother was using cocaine, marijuana,
methadone and alcohol; the children were unbathed, unkempt and hungry;
Mother bit another woman in her drug program on the breasts and finger;
Mother threatened suicide and was diagnosed with Psychotic Disorder, NOS;
the children had been exposed to domestic violence; O.A. was not regularly
attending school; and Mother had refused to allow a social worker into her
home. Additionally, the court sustained a sibling abuse allegation under
section 300, subdivision (j) related to the previous termination of parental
rights.
      The children were declared dependents of the juvenile court. The court
bypassed reunification services pursuant to section 361.5, subdivisions
(b)(10), (b)(11), and (b)(13) and ordered the Agency to arrange for visitation
“as frequently as possible [consistent] w/the children’s well-being.” A section
366.26 hearing was set for October 2012.
      Both children exhibited extremely troubling behaviors when first
placed with Aunt and Uncle. O.A. struggled with managing his emotions,
especially anger, and frequently lashed out at S.A., the guardians,
classmates, and the family dog, sometimes damaging property during his
bouts of rage. S.A. was frequently defiant and oppositional to the adults in
her life and would slap, bite and hit her classmates with toys. She had
tremendous difficulty with enuresis and encopresis, openly defecating on her
bed in the middle of the day or at school, and repeatedly awoke screaming
and crying from nightmares.
      O.A. and S.A. regularly used foul language and engaged in sexually
explicit behavior with each other and other children. O.A. made comments
about wanting to kill Father and Uncle. Both siblings demonstrated
                                       3
significant academic delays and a multitude of behavioral problems at school.
They did not want to see their parents.
      Aunt and Uncle were committed to a permanent relationship with the
children but had reservations about becoming their legal guardians.
Accordingly, the Agency recommended a “planned permanent living
arrangement” as the permanent plan. (§ 366.26, subd. (c)(1)(A).) At a
December 2012 hearing the juvenile court adopted the Agency’s
recommendation, selected a permanent plan of placement with Aunt and
Uncle and ordered visitation to occur as frequently as possible consistent
with the children’s well-being.
      Over the following years the children did well in their placement. Aunt
and Uncle were committed to providing the support they needed. Although
they had much more healing ahead, their behaviors slowly improved and
they referred to Aunt and Uncle as their “mom” and “dad.”
      Visitation with Mother was less encouraging. As described in more
detail below, Mother at first had only sporadic contact with the children and
later entirely failed to visit them for long stretches of time despite repeated
efforts by the guardians, the Agency and service providers to involve her.
      Mother’s first visit after the December 2012 hearing occurred in April
2013, when the children saw her at a family event they attended with Aunt.
By all reports the visit went well, and Mother told the social worker she
wanted to start therapeutic supervised visitation “as soon as possible.” After
several attempts by the social worker to contact Mother, the first supervised
visit took place in September 2013. That visit went well: the children were
happy to see Mother and she behaved appropriately. However, after that
visit Mother repeatedly failed to show up for the scheduled twice-monthly
visits, leaving the children sad, upset, and confused, despite the social
                                        4
worker’s efforts to encourage and facilitate her participation. Both children
wanted to see their parents and the Agency continued to support visitation
“under the caveat that the parents are mindful about the impact their failure
to appear for visits has on their children, and that they would agree to abide
by the policy . . . set regarding confirming visits by 5pm the day before the
visit.”
          In June 2013 Mother gave birth to another son. Her participation in
the scheduled visits remained sporadic despite the Agency’s attempts to
assist her, and in March 2014 she told the social worker she was too busy
caring for the new baby to visit O.A. and S.A. The agency that supervised
Mother’s visits terminated its services that spring due to her lack of
compliance and failure to respond to multiple calls, letters and text messages.
Similarly, after some initial progress in her drug testing program and
negative tests for substances other than marijuana and prescribed
methadone, by October 2013 Mother was refusing to test and the tests were
terminated in early 2014.
          Meanwhile, O.A. and S.A. were making “incredible progress.” Aunt
and Uncle were working closely with their schools and therapists to address
their behavioral and emotional challenges. After initial struggles, the
children had become attached to their guardians and the relationship had
deepened and strengthened. The social worker reported that “they feel safe
and loved and their continued progress is evidence of the profound change
that can come when a child is given the opportunity to experience
permanency and continued stability in their life.”
Aunt and Uncle Are Appointed Legal Guardians
          By August 2014 Aunt and Uncle had decided they wanted to become
the children’s legal guardians. The social worker continued her attempts to
                                         5
contact Mother about visitation but was usually unable to reach her and,
when she did get through, Mother would say she was “busy” or “unavailable”
to talk. After several continuances, in April 2015 the juvenile court
appointed Aunt and Uncle as the children’s legal guardians and ordered
monthly visits with Mother.
      Mother’s pattern of missed visits and minimal telephone contact with
the children continued. By the fall of 2015 the children had not seen her in at
least two years. The social worker reported for a September 2015 status
review hearing that the last time she was able to reach Mother on the phone,
Mother cut the conversation off without speaking to the children because “she
was watching a movie.”
      Not long after that Mother disappeared from view. The Agency’s
attempts to contact her by phone, mail, and in person were unavailing, as
were searches of various databases and state and federal prison locators.
      Around the same time, by September 2015, Aunt and Uncle decided
they wanted to adopt the children. The Agency changed its recommended
permanent plan from long term guardianship to adoption. It explained:
“After more than four years as Court dependents, the primary issue is the
needs of the children, not the parents or the legal guardians. [O.A. and S.A.]
need the stability and security of knowing that they have a permanent home
with the great-aunt and great-uncle, and both children have strongly stated
that they wish to be adopted. Adoption is in their best interests.” The social
worker noted that both children “have significant behavioral challenges,
which the caregivers are addressing with appropriate services. The children
have been placed with maternal relatives for nearly four years, and the
relatives became their legal guardians one year ago. [Mother] has had very
little contact with the children since their removal, and has not visited at all
                                        6
in the last two years. The caregivers, Agency, and service providers made
repeated attempts to involve her, but even phone contact has been
infrequent.”
      Over the following months the Agency continued to recommend that
parental rights be terminated to free the children for adoption. Mother and
Father opposed the recommendation,3 and a hearing on it was continued for a
mediation regarding parental contact and visitation. In June 2016 the
parents, guardians, social worker and children’s attorney reached a mediated
agreement that Mother would have weekly phone calls with the children on
Saturday mornings and would visit them in August.4 From late June
through October Mother called occasionally, roughly every other week,
although not always at the agreed-upon time.
      In April 2017 the Agency again changed its recommendation. This
time, because Father had begun visiting the children regularly and to ensure
that services remained available to them, it asked that the court maintain
the existing legal guardianship without terminating parental rights. The
caretakers preferred adoption but did not oppose the new recommendation.
Mother had not visited. Aunt had tried to set up a visit, but Mother said she
was unsure if her car was reliable enough to get from Oakland to the
Sacramento area where the guardians and children lived. When the children
tried to call her in September 2017 they were unable to reach her.
      In October 2017 the court adopted the Agency’s recommendation that
the legal guardianship remain in place.


3    It is not clear exactly when Mother reestablished contact with the
Agency.

4     It appears that this visit did not take place.
                                        7
Mother Resumes Visitation
      In November 2017, Mother visited the children for the first time in five
years. She said that although she had communicated with Aunt “every so
often,” Aunt would “never schedule and follow through with a visit.”
According to the social worker’s report, Aunt “acknowledge[d] this to a
degree.” Following that first resumed visit Mother saw the children twice
more, in December 2017 and again in March 2018, but she missed visits
scheduled for January and February.
      O.A. seemed to enjoy seeing Mother, although he was not interested in
speaking with her on the phone. During this period his attitude and behavior
improved. On the other hand, S.A. was conflicted about Mother’s
reappearance in her life. She enjoyed the visits but wanted to see Mother
only on alternate months, and she soiled herself after Mother missed the
January visit. The social worker believed S.A. required ongoing therapy to
address the renewal of her relationship with Mother. Both children said they
loved their parents and wanted them to continue visiting.
      During Mother’s March 2018 visit, she told the children that Father
was not their “real father.” O.A.’s behavior worsened after that incident and
S.A. missed two subsequent visits with Father because of its emotional
impact. Mother missed her next visit and refused to acknowledge the
inappropriateness of her comment about Father, maintaining that she had to
be “honest.”
      By September 2018 Mother had not visited the children in six months.
After the visit the preceding March she started asking to have visits closer to
her home in Oakland, rather than near the guardian’s home. The social
worker repeatedly explained that this was not possible. In August Mother
asked for visits in the Sacramento area. The social worker said she would
                                       8
speak with the guardians about whether and how to proceed; they were
“taking it month by month to see if and when” S.A. would be ready to re-
connect with Mother. Mother also requested that the children be
immediately returned to her care because she had obtained stable housing
and had been sober for “multiple years.” She said that Aunt was not letting
her have contact with the children and, if they could not be returned, she
wanted them to be moved to a different relative placement.
      By the end of 2018 both children no longer wanted visits with either
parent. In November, in response to a request from Mother for visitation, the
social worker arranged a second mediation with Mother, the guardians and
the children’s attorney. The outcome was an agreement that the children
would inform the social worker when they wanted to resume visits and the
Agency would then arrange for therapeutic visits at its office or a visitation
center. Until then, though, both the children and the caregivers felt
visitation would be emotionally detrimental to the children.
Mother Seeks to Modify the Monthly Visitation Order
      In February 2019 Mother filed a modification petition under section
388, asking the court to modify the existing visitation order to specify that
monthly visits be reinstated; that if they occurred without issue, Mother
would have unsupervised overnight visits; and that if those visits took place
without issue, the guardianship would be terminated and the children
returned to Mother’s care.
      In response, the Agency agreed that Mother should have monthly visits
and informed the court that the parties had agreed in mediation that the
social worker and guardians would consult the children’s therapist for
“insight regarding a clinically appropriate and responsible approach” to
discussing renewed contact with Mother and how to best support them if
                                       9
their behavior deteriorated as a result. The parties had further agreed that
any initial visit would be supervised and that Mother would contact the social
worker and guardians before giving the children any new information about
their family history. The Agency was concerned because the children did not
want to see Mother, while Mother wanted visitation and eventually to have
the children returned to her care.
      In June 2019 the court granted Mother’s section 388 petition in part to
allow monthly therapeutic visits “consistent with the minors’ emotional well-
being.” In all other respects the petition was denied.
      Six months later there had been no visits because the children still did
not want contact with Mother and refused to see her. Eventually, however,
their attitudes softened. O.A. became interested in scheduled calls or virtual
meetings with Mother and S.A. was willing to write her letters and cards. In
February 2020 the social worker suggested that Mother write to the children
and offered to help them process their feelings about her letter. Mother did
so, and the social worker gave each child a copy of the letter and read it aloud
with them. Later O.A. had a “pleasant interaction” with Mother on the
phone, but S.A. said she was not ready to speak with her. The social worker
explained that Mother wrote the letter to express her love and
encouragement and gave S.A. Mother’s phone number and email address for
“once she’s ready.”
      Mother reached out to the Agency again in April 2020, during the
statewide shelter-in-place. The social worker encouraged the children to
contact her by phone or through a virtual meeting, but when O.A. called the
number Mother had provided it had been discontinued. Over the next two
months the social worker’s attempts to contact Mother about visits and other
communication with the children were unsuccessful for the same reason.
                                      10
December 2020 CFT Meeting
      Mother next approached the social worker about restoring
communication with the children around December 2020. A Child and
Family Team (CFT) meeting was held on December 8. The children agreed to
have bi-weekly phone calls or virtual visits with Mother and Mother asked to
attend any further CFT and monthly provider meetings “so that she can
continue to support the minors and [Aunt].” The guardians were open to
Mother establishing a healthy relationship with the children through
recurrent virtual meetings and calls, although Aunt requested that such
communications be scheduled and consistent to avoid emotional harm to S.A.
and O.A. As of a January 2021 status report, Mother said she had been
waiting the whole reporting period to have more frequent contact with the
children and wanted weekly contact or more rather than the bi-weekly calls
agreed upon at the CFT meeting.
The Agency Recommends Terminating the Dependency
      Also in the January 2021 status review report, the Agency
recommended that the juvenile court continue the legal guardianship and
dismiss the dependency. The children were stable in their placement and
funding to assist with their special needs was in place or available, so the
social worker planned to meet with the guardians to discuss and prepare for
dismissing the dependency.
      At a status review hearing held on January 19, 2021, the Agency
explained that the guardianship had been in place since 2012, much longer
than the six-month presumptive maximum period for relative guardians, in
part due to issues concerning the availability of services for the children.
That was no longer an issue, and “[t]he children’s best interest in this case
does seem to be in dismissal because the strife between the family members
                                       11
and continuing to argue about whether they will be forced to visit or not,
where their allegiances lie, if their guardians are currently not getting along
with the mother, that’s not a juvenile court basis for jurisdiction.”
      The guardians also supported dismissal. Counsel for the children
agreed and observed that Mother could maintain visitation by reaching out to
Aunt “to smooth things over.” In contrast, Mother wanted the court to
maintain jurisdiction and schedule another mediation to ensure she could
continue to visit the children. Alternatively, Mother asked that the court
order the previously agreed-upon calls and virtual meetings to continue if it
dismissed the dependency.
The Court Terminates Dependency
      The court reiterated its view that the children should not be forced to
see Mother and should visit only if it was consistent with their emotional
well-being. “They have for quite some time or at least for significant periods
of time were resistant to visits—[which] caused anxiety and behavioral
issues. They have lingering fears of mom, I think, from their experience with
her in the past and as recently as the beginning of 2020, they were refusing
visits. They would agree to phone contact only. [¶] They’re secure and safe
and happy in their placement. There is no need for an ongoing dependency
matter. They’re with their legal guardian. They’re seeing mom at a pace
that is appropriate for them and their desires.”
      The court found that, while visitation needs can constitute an
exceptional circumstance requiring the retention of dependency jurisdiction,
no such circumstances were present in this case. It continued: “The Court did
fashion a visitation order. There were discussions as recently as December
about how that ongoing contact would happen. It is my hope that the legal
guardian[s] will honor that agreement. You know, when we dismiss to legal
                                       12
guardianship, there are no custody orders. There’s no express written orders
regarding visits. I can fashion one orally here, but it would, I think, just
cease to exist once the Court terminates jurisdiction. But it’s been my desire
throughout this case that the children have contact with mom at a pace that
they’re comfortable with, given all of the trauma that they’ve endured. I
think that’s best. That’s been the posture so far and that’s what I intend to
have continue.” The court found dismissal was in the children’s best interest
and accordingly dismissed the dependency.5
      This appeal is timely.
                                DISCUSSION
                                        I.
            The Order Terminating Dependency Jurisdiction
      Mother contends the juvenile court abused its discretion in dismissing
the dependency. It did not.
      When a juvenile court orders a permanent plan of legal guardianship
and the guardianship has been established, it generally may elect to retain or
terminate its dependency jurisdiction over the child. (§ 366.3, subds. (a)(1),
(a)(3).) However, if a relative is appointed as the legal guardian and the child
has been placed with the guardian in an approved home for at least six
months, the court must terminate its dependency jurisdiction and retain
jurisdiction over the child as a ward of the guardianship unless the guardian
objects or the court finds that exceptional circumstances require it to retain
dependency jurisdiction. (§ 366.3, subd. (a)(3); rule 5.740(a)(4).) Section

5     Although the court ordered the dependency “dismissed,” no statute
authorizes dismissal of dependency, only dismissal of the petition. (Compare
§§ 366.3 and 366.4 [authorizing court to terminate dependency] with § 390
[authorizing dismissal of petition].) Despite its terminology, we understand
the court’s order as terminating the dependency.
                                       13
366.3 does not define “exceptional circumstances,” but “because a primary
difference between dependency and guardianship jurisdiction is the extent of
oversight, it stands to reason that exceptional circumstances exist where the
circumstances of the parties create a heightened need for judicial oversight.”
(In re Ethan J. (2015) 236 Cal.App.4th 654, 660 (Ethan J.)
      We review a decision to terminate dependency jurisdiction for abuse of
discretion and will not disturb it unless it was arbitrary, capricious, or
patently absurd. (Ethan J., supra, 236 Cal.App.4th at p. 660; In re M.R.
(2017) 7 Cal.App.5th 886, 902.) “ ‘ “The appropriate test for abuse of
discretion is whether the trial court exceeded the bounds of reason. When
two or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for that of the trial
court.” ’ [Citations.]” (In re Stephanie M. (1994) 7 Cal.4th 295, 318-319.)
      Here, Mother asserts the court exceeded the bounds of reason in
finding issues surrounding visitation did not present an exceptional
circumstance warranting continued dependency jurisdiction. Specifically, she
attributes the impediments to her visitation over the long duration of the
dependency to resistance by the guardians, who she says believed it was of no
benefit and “did virtually nothing” to ensure it occurred. The trial court
reasonably viewed the record differently. While there was plainly friction
between Mother and the guardians, as Mother observes, the history discussed
above establishes that the problems with visitation were at least primarily
caused by her own repeated failures to participate in scheduled visits,
respond to the Agency’s attempts to facilitate visits and calls, and provide the
Agency with valid contact information, and by her own problematic behavior.
      Evidence Mother cites as supporting her contrary view affirms this
conclusion. Rather than demonstrating the guardians’ purported resistance,
                                       14
the status reports she points to document Aunt’s attempts to encourage
visits, the Agency’s efforts to facilitate them, and Mother’s record of failing to
participate in them or communicate appropriately with the social worker and
guardians. It is true, as she asserts, that by late 2019 Aunt opposed forcing
visitation on reluctant children who demonstrated anxiety and behavioral
problems at the mere suggestion of seeing their mother. Moreover, Aunt at
one point late in the dependency did “acknowledge[] . . . to a degree” some
failure to follow through when Mother “every so often” contacted her about
visiting the children. But that does not compel the conclusion that the
guardians discouraged or prevented visitation when it was compatible with
the children’s emotional well-being, or that they will fail to support visitation
when it is in their best interests. To the contrary, the guardians have
generally been receptive to visitation and other contact except when, due to
Mother’s behavior, it appeared likely to cause the children harm.
      Mother’s more specific claim that the lack of visitation “in more recent
times” was “directly attributable to the behavior of the legal guardians” is
similarly unpersuasive. Mother relies upon (1) the Agency’s report in 2016
that Father believed it was the guardians, not the children, who were
resistant to visitation; (2) its report in 2017 that, although visits with Father
appeared to have been beneficial, Father’s strained relationship with the
guardians was “difficult”; and (3) Mother’s own professed belief that Aunt
failed to schedule and follow through with visits. Again, none of this compels
the conclusion that the guardians will not act reasonably and support
visitation when it is consistent with the children’s’ well-being.
      Ethan J., supra, 236 Cal.App.4th at p. 661, does not counsel otherwise.
The minor there so consistently and adamantly refused to visit his mother
that termination of dependency jurisdiction “virtually guaranteed that
                                        15
visitation would not occur.” (Ibid.) That is not the case here. The guardians
have long supported contact except when they reasonably determined it
would be contrary to the children’s best interests. Moreover, for much of the
dependency period the children were open to visits, calls or other
communications with Mother. On this record there was no reason to
conclude they would not, as the court intended, continue to “have contact
with mom at a pace that they’re comfortable with, given all of the trauma
that they’ve endured.” It was well within the court’s discretion to reject
Mother’s view that a need to enforce visitation presented an exceptional
circumstance mandating continued jurisdiction.
                                         II.
                                   Visitation
      Mother next argues that the court erred when it declined to issue a
visitation order upon terminating jurisdiction. This argument rests on
sounder footing.
      Section 366.26, subdivisions (c)(4)(A) and (c)(4)(C) direct that when
children are placed in a legal guardianship “[t]he court shall also make an
order for visitation with the parents . . . unless the court finds by a
preponderance of the evidence that visitation would be detrimental to the
physical or emotional well-being of the child.”
      The Agency does not dispute that here, absent a finding of detriment,
section 366.26, subdivision (c)(4)(C) required the court to issue a visitation
order upon terminating its dependency jurisdiction. Rather, it suggests the
absence of such a finding is of no consequence because substantial evidence
supports the court’s “decision” not to issue a visitation order.
      The problem with this position is that the court made no such
“decision.” As it stated from the bench, the court mistakenly believed that
                                        16
any visitation order it made would simply “cease to exist” upon the
termination of dependency jurisdiction. When a court orders legal
guardianship and terminates dependency jurisdiction it ceases to hold
ongoing review hearings, but it retains jurisdiction over the guardianship
itself. Thus, the children, as wards of the court, remain subject to relevant
provisions of the Welfare and Institutions Code; and the parent retains access
to the juvenile court through a section 388 petition for modification of the
court’s orders.6 (§ 366.4, subd. (a); see In re Grace C. (2010) 190 Cal.App.4th
1470, 1474 [juvenile court dismissed dependency and made a pre-existing
visitation order the permanent order of the court; held, order did not
improperly delegate authority over visitation]; In re Twighla T. (1992) 4
Cal.App.4th 799, 806 [parent could seek recourse through court’s jurisdiction
over the guardianship if problems with visitation arose after termination of
dependency].) Under this legal framework, it is not surprising that neither
party endorses the court’s view that it had no authority to issue a visitation
order upon terminating the dependency.
      The Agency, however, seems to suggest the error is harmless because
the prior visitation order remains in effect after the dependency terminated.
We disagree. The supposition is unsupported by the record or citation to
legal authority, and it was plainly not the juvenile court’s understanding or




6      Different provisions apply when a parent retains or regains custody of
the dependent child. In that situation section 362.4 authorizes the juvenile
court to terminate its jurisdiction and issue exit orders as to custody,
visitation or protective orders, which become part of any family court
proceeding between the child’s parents for paternity, nullity, dissolution or
legal separation. (§ 362.4; In re Kenneth S., Jr. (2008) 169 Cal.App.4th 1353,
1358.)
                                       17
intention that its earlier order would remain in place after it terminated
dependency jurisdiction.
      The Agency also urges that the court’s failure to rule on visitation was
harmless because there is no reasonable probability it would have ordered
visitation had it understood its authority to do so. We disagree. While there
have been many instances of poor compliance with services, failed visitation
and orders ignored over the years, more recently Mother has demonstrated a
renewed interest in pursuing contact with her children and, as of the final
report and review hearing, neither they nor their guardians were
monolithically opposed to some sort of future interaction. In any event, the
juvenile court at the termination hearing openly expressed its “desire . . . that
the children have contact with mom at a pace that they’re comfortable with.”
Accordingly, we cannot conclude that any error was harmless, and return the
matter to the juvenile court to conduct a new hearing on this sole issue and
exercise its discretion under section 366.26, subdivision (c)(4)(C).
                                 DISPOSITION
      The order terminating dependency jurisdiction is affirmed. The case is
remanded to the juvenile court to address visitation pursuant to section
366.26, subdivision (c)(4)(C).




                                       18
                                            _________________________
                                            Chou, J.*


WE CONCUR:


_________________________
Petrou, Acting P.J.


_________________________
Jackson, J.




A161891

*Judge of the Superior Court of San Mateo County, assigned by the
Chief Justice pursuant to article VI, section 6 of the California Constitution.
                                       19